Prentiss, J.
pronounced the opinion of the Court. — The declaration, after giving the terminus a quo, describes the land by courses and distances only, without any reference to the lines of the lot of which the land is alleged to be a part, or to any certain or natural monuments ; and whether or not the defendant was in possession of any part of the land described, could be determined only by actual survey. When there is nothing stated to con-.. troul the courses and distances, the lines must be run by the needle. — (McIver vs. Walker, 9 Cranch, 173.) — It is true, that *351the magnetic course is subject to variation and uncertainty; and in weighing evidence of recent surveys of ancient lines, regard may be had to the variation of the needle. But the declaration in this case contains no reference to the lines of the lot, or to any ancient survey ; and we cannot understand the courses stated in the declaration, to mean courses as designated by the needle forty or fifty years ago, instead of courses designated by it now. If the defendant was in possession of land, belonging to the plaintiff as- a part of lot no. 100, the plaintiff might have given a description, either by the lines of the lot, by metes and bounds, or by such courses and distances, as would, according to the course of the needle, have included the land of which the defendant was in possession. But as it was admitted on the trial, that the courses and distances stated in the declaration, if run according to the present direction of the needle, would not include any land of which the defendant was in possession, and there being no other description given, we are of opinion that the judgment of the court below was right and must be affirmed.
Judgment affirmed.